DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                        RRAFAELA DOLLAKU,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D22-1517


                         September 14, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Kimberly Todd, Judge.




PER CURIAM.

     Affirmed.


CASANUEVA, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.